                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 NATALIE JOHNSON,

         Plaintiff,
                                                                Case No. l 9-cv-760-wmc
    V.


 C. R. BARD, INC. and
 BARD PERIPHERAL VASCULAR, INC.,

         Defendants.


                                JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of plaintiff

Natalie Johnson against defendants C.R. Bard, Inc. and Bard Peripheral Vascular, Inc. in the

amount of $3,300,000 on plaintiff's claim of strict product liability failure to warn.

         IT IS FURTHER ORDERED AND ADJUDGED that judgment is entered in favor of

defendants C. R. Bard, Inc. and Bard Peripheral Vascular, Inc. against plaintiff Natalie

Johnson on plaintiff's claims of strict product liability design defect, negligent design defect,

negligent failure to warn, and negligence per se.


Approved as to form this   ~~y of June, 2021.




Peter Oppeneer                                               Date
Clerk of Court
